Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
by and between Andrew Day (the “Employee”) and Primus Telecommunications Group,
Incorporated and Primus Telecommunications Canada Inc. (together, the
“Employer”), effective as of July 31, 2013 at 2:00 pm Eastern Daylight Savings
Time.

WHEREAS, the Employer and the Employee entered into an employment agreement
dated April 1, 2004, as amended February 24, 2011 (the “Employment Agreement”);

WHEREAS, the Employer and the Employee entered into an employment letter dated
February 24, 2011, as amended February 9, 2012 (the “Employment Letter”);

WHEREAS, effective July 31, 2013, the Employee’s employment with the Employer
was terminated by the Employer “without cause” (as defined in the Employment
Letter); and

NOW THEREFORE, in consideration of the mutual promises contained herein, it is
agreed as follows:

1. The parties acknowledge and agree that the Employee’s employment with the
Employer has been terminated effective July 31, 2013 (the “Termination Date”).
The Employee acknowledges and agrees that the Employer has no obligation to
re-employ the Employee at any time in the future and, if the Employee should
seek employment with the Employer at some future date, that the Employer may
choose to decline the Employee’s request for future employment, without
consequence to the Employer. The Employer agrees that it will not contest the
Employee’s eligibility for unemployment compensation benefits. Notwithstanding
the foregoing, nothing in this Section 1 shall prohibit the Employer from
responding truthfully to inquiries from any governmental agency or regulatory
authority concerning the Employee’s employment with the Employer or the
termination thereof.

2. The Employer shall (i) pay the Employee the amount of $1,201,589 CAD, less
applicable deductions and withholdings, which represents the Employee’s
severance, the special transaction bonus, and an annual performance bonus
prorated to the Termination Date, payable in lump sum and commencing on the
Employer’s next regular scheduled pay date after the Termination Date;
(ii) continue the Employee’s participation (as it exists on the Termination
Date) in Primus Telecommunications Canada Inc.’s group medical and dental
insurance coverage/benefits plan (as it may be amended from time-to-time), until
the earlier of July 31, 2014 or the date that the Employee is eligible for
health care coverage/benefits under any other employer’s plan, at which date
coverage/benefits in Primus Telecommunications Canada Inc.’s plan will end; and
(iii) continue the Employee’s participation in Primus Telecommunications Canada
Inc.’s group long term disability, accidental death and dismemberment and life
insurance coverage/benefits plans and policies until August 14, 2013, provided
that the Employee may have the right to convert his group insurance coverage to
individual coverage within 31 days after the Termination Date (subject to the
terms and conditions of the applicable plan and policy



--------------------------------------------------------------------------------

which provides, inter alia, that individual life insurance coverage will not
exceed CAD $200,000). ((i), (ii), and (iii) collectively, the “Severance Pay”).
All other benefits, perquisites and entitlements whatsoever cease as of the
Termination Date. In the event the Employee commences employment with a
subsequent employer during the twelve (12) month period after the Termination
Date, the Employee shall promptly notify the Employer in writing of the date the
Employee commences such employment and shall respond promptly to any reasonable
inquiries concerning the Employee’s eligibility for health care coverage under
such subsequent employer’s plan.

3. The Employee currently holds restricted stock units (“RSUs”) covering 17,368
shares of Common Stock and dividend equivalents in the aggregate amount of
$69,472 (the “Dividend Equivalent Amount”), which RSUs shall vest on the
Termination Date. On or before August 31, 2013, the Employer shall issue shares
of Common Stock to the Employee in respect of the RSUs, net of shares of Common
Stock to be withheld with respect to applicable deductions and withholdings, and
shall pay the Employee in cash the Dividend Equivalent Amount, less applicable
deductions and withholdings.

4. The Employee currently holds options (the “Stock Options”) exercisable for
20,209 shares of Common Stock, par value $0.001 per share, of the Employer (the
“Common Stock”), at an exercise price of $8.91 per share. The Stock Options
shall continue to be exercisable until the close of business on July 31, 2014
and otherwise in accordance with the terms of the Primus Telecommunications
Group, Incorporated Management Compensation Plan, at which time any unexercised
Stock Options shall expire.

5. As a material inducement to the Employer to enter into this Agreement and in
consideration of the Employer’s promise to provide the Severance Pay pursuant to
Section 2 above, the Employee, on behalf of the Employee, the Employee’s heirs,
legal representatives, executors, administrators and assigns, hereby irrevocably
and unconditionally releases the Employer and all its parent companies,
subsidiaries, affiliates and related entities, together with all of its and
their current, former and future employees, directors, partners, members,
shareholders, officers, agents, attorneys, representatives, insurers,
predecessors, successors, assigns, and the like, and all persons acting by,
through, under or in concert with any of them (collectively, the “Releasees”)
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages or causes of action, suits, rights,
demands, costs, losses, contracts, bonds, covenants, contracts, debts and
expenses (including attorneys’ fees and costs incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, arising on or before the
date the Employee signs this Agreement, including, but not limited to, any
claims arising out of or related to (i) the Employment Letter, the Employment
Agreement, or the Primus Telecommunications Group, Incorporated Management
Compensation Plan, (ii) the Employee’s employment with the Employer and the
ending of that employment, (iii) any contract, express or implied, in writing or
oral, and (iv) any rights or claims under any Canadian or U.S. federal, state or
local statute prohibiting any form of discrimination, including, without
limitation, the Canada Labour Code, as amended, and the Canadian Human Rights
Act, as amended. This release specifically includes, but is not limited to, any
claims based upon race, color, age, religion, sexual orientation, creed, sex,
national

 

- 2 -



--------------------------------------------------------------------------------

origin, ancestry, alienage, citizenship, nationality, mental or physical
disability, marital status, harassment or any other basis prohibited by law. For
greater certainty, the Employee agrees that he is aware of his rights under the
Canadian Human Rights Act, and the Employee represents, warrants, and hereby
confirms that he is not asserting such rights, alleging that any such rights
have been breached, or advancing a human rights claim or complaint. In the event
that the Employee hereafter makes any claim or demand or commences or threatens
to commence any action, claim or proceeding or to make any complaint against any
of the Releasees, this Release may be raised as an estoppel and complete bar to
any such action, claim or proceeding. The Employee acknowledges that the
consideration referred to herein shall not in any way be deemed to constitute an
admission of any liability by any of the Releasees. The Employee represents and
warrants, except as set forth herein, that the Employee has no claim of any
nature or kind to any entitlement whatsoever arising under or from any group
health or welfare insurance policy maintained by the Releasees for the benefit
of its employees including disability, life insurance, retiree or pension plans.
The Employee hereby confirms that he has no right to re-instatement, re-call or
reemployment with any of the Releasees and, for certainty, the Employee waives
and releases all rights that he had or may have had in this regard.

6. The Employee agree that he alone shall be responsible for all tax liability
resulting from his receipt of the Severance Pay and any payments received by the
Employee during the course of his employment with the Employer, except to the
extent that the Employer has withheld funds for remittance to statutory
authorities. The Employee covenants and agrees to save harmless and indemnify
the Releasees from and against all claims, charges, taxes, penalties or demands
which may be made by the Canada Revenue Agency or any other governmental
authority requiring the Releasees (or any of them) to pay income tax, charges,
taxes or penalties under the Income Tax Act (Canada) in respect of income tax
payable by the Employee in excess of income tax previously withheld; and in
respect of any and all claims, charges, taxes or penalties and demands which may
be made on behalf of or related to Human Resources Development Canada and the
Canada Pension Commission under the applicable statutes and regulations with
respect to any amounts which may be in the future be found to be payable by the
Releasees (or any of them) in respect of the Employee.

7. The Employee acknowledges and agrees that he has been given sufficient time
to consider this Agreement and to seek such independent legal or other advice as
deemed appropriate with respect to this Agreement. Employee acknowledges that
Employee has voluntarily accepted the said terms of this Agreement for the
purpose of making full and final compromise, adjustment and settlement of all
claims. Employee acknowledges that no representation of fact or opinion, threat
or inducement has been made or given by the Releasees to induce the signing of
this Agreement.

8. The Employee represents and warrants that the Employee has not (i) filed or
otherwise initiated any complaints or charges or lawsuits against the Employer
or any other Releasee with any governmental agency or court or under any
statute, or (ii) assigned or transferred, or purported to assign or transfer, to
any person or entity, any claim or any portion thereof or interest therein the
Employee has against the Employer or any other Releasee.

 

- 3 -



--------------------------------------------------------------------------------

9. The Employee agrees that the Employee will not make, or cause to be made, any
disparaging or defamatory comments about the Employer or about any other
Releasee, nor will the Employee authorize, encourage or participate with anyone
on the Employee’s behalf to make such statements.

10. The Employee agrees to keep the terms, amount and fact of this Agreement
completely confidential, except as may be required by law or legal process
(except to the extent publicly disclosed by the Employer), and except that the
Employee may reveal the terms of this Agreement to the Employee’s immediate
family and the Employee’s legal, financial and tax advisors, provided that each
such individual agrees not to reveal such information further.

11. The Employee acknowledges and agrees that the Severance Pay to be provided
to the Employee under Section 2 above shall be in lieu of and discharge any
obligations of the Employer to the Employee for any further compensation,
severance benefits, or any other expectations of remuneration or benefit on the
part of the Employee, except: (i) for the payment of any salary earned but not
paid through the Termination Date, less applicable deductions and withholdings;
(ii) for the payment of any accrued but unused vacation days as of the
Termination Date, less applicable deductions and withholdings; and (iii) for the
reimbursement of reasonable business expenses incurred by the Employee prior to
the Termination Date, to be paid in accordance with the Employer’s policy for
reimbursement of employee business expenses; and (iv) to the extent that the
Employee qualifies for benefits under the terms of any employee benefit or
equity incentive plan (the “Equity Plan”) following the Termination Date.

12. The Employee acknowledges that Employee has a legal obligation to refrain
from trading in the Employer’s securities while in possession of material
non-public information regarding the Employer will continue after leaving the
Employer and that after the Termination Date any transactions by the Employee in
the Employer’s securities will be affected by the Employee independently of the
Employer.

13. The Employee acknowledges that, even though effective as of the Termination
Date, the Employee will no longer be an executive officer of the Employer, any
transaction by the Employee in the Employer’s securities executed within a
period of less than six months of an opposite-way transaction that occurred
while the Employee was an executive officer of the Employer will continue to be
subject to the reporting and liability provisions of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules promulgated
thereunder, and that the Employee will remain responsible for complying with
such provisions. The Employee further acknowledges that, within 45 days after
the end of the Employer’s fiscal year, all former executive officers who
conducted unreported transactions in the Employer’s securities during the fiscal
year may be required to file a year-end report with the Securities and Exchange
Commission, and that the Employee’s failure to respond on a timely basis to a
request from the Employer for a written representation that no such filing is
due may result in disclosure in the Employer’s Proxy Statement and Annual Report
on Form 10-K that the Employee is delinquent with respect to a required report.

 

- 4 -



--------------------------------------------------------------------------------

14. This Agreement is knowingly and voluntarily entered into by all parties.

15. This Agreement sets forth the entire agreement between the parties and
supersedes any and all prior agreements, understandings or arrangements between
the parties as to the subject matter of this Agreement, except that the
following shall survive this Agreement and remain in full force and effect in
accordance with their terms: any provision of the Employment Letter or
Employment Agreement that contemplates performance by the Employee after the
Termination Date.

16. The Employee acknowledges that during his employment with the Employer, he
had access to trade secrets and other confidential and/or proprietary
information (“Confidential Information”). The Employee agrees that he will use
his best efforts and utmost diligence to preserve, protect, and prevent the
disclosure of such Confidential Information, and that he shall not, either
directly or indirectly, use, misappropriate, disclose or aid any other person in
disclosing such Confidential Information. The Employee acknowledges that as used
in this Agreement, “Confidential Information” includes, but is not limited to,
all methods, processes, techniques, practices, product designs, trade secrets,
pricing information, billing histories, customer requirements, customer lists,
employee lists, salary information, personnel matters, financial data, operating
results, plans, contractual relationships, projections for new business
opportunities for new or developing business for the Employer, its parent,
subsidiaries or affiliates, and technological innovations in any stage of
development. “Confidential Information” also includes, but is not limited to,
all notes, records, software, drawings, handbooks, manuals, policies, contracts,
memoranda, sales files, or any other documents generated or compiled by any
employee of the Employer, its parent, subsidiaries or affiliates. Such
information is, and shall remain, the exclusive property of the Employer, its
parents, affiliates, subsidiaries and associated or related corporations and the
Employee hereby covenants and agrees that he shall promptly return all such
information to the Employer.

17. The Employee shall cooperate reasonably with the Employer to execute any
documents or agreements related to the sale of the Business.

18. The Employee covenants and agrees that, during the six (6) month period
following the Termination Date, the Employee will not, anywhere in Canada or the
United States of America, knowingly, directly, as principal, agent, or otherwise
(i) act in any way to solicit, divert, or take away any customer or employee of
the Employer’s International Carrier Services business as being carried on as of
the termination date (the “ICS Business”), or (ii) interfere with the Employer’s
relationship with any customer or supplier of the ICS Business. The Employee
hereby confirms his resignation effective as of the Termination Date, as an
officer and a director of the Employer and all of its parents, affiliates,
subsidiaries and associated or related corporations.

19. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia without reference to rules regarding
conflicts of law. The Employee irrevocably submits to and recognizes the
jurisdiction of Virginia’s state courts or, if appropriate, a federal court
located in the Commonwealth of Virginia (which courts,

 

- 5 -



--------------------------------------------------------------------------------

for purposes of this Agreement, are the only courts of competent jurisdiction),
over any suit, action or other proceeding arising out of, under or in connection
with this Agreement of any subject addressed in this Agreement.

20. The provisions of this Agreement are severable, and if any part or provision
of it is found to be unenforceable, the other parts and provisions shall remain
fully valid and enforceable, provided, however, that if the release provided for
in Section 5 above (or any part thereof) is found to be invalid, the parties
shall negotiate a modification to such release to ensure the maximum
enforceability permitted by law.

21. This Agreement may be executed in any number of counterparts, each of which
shall, when executed, be deemed to be an original and all of which shall be
deemed to be one and the same instrument.

22. Neither this Agreement nor any part of it may be modified, amended, changed
or terminated orally, and any modification, amendment, or termination must be in
writing signed by the parties hereto. Any waiver of any term or provision of
this Agreement must be in writing and signed by the party granting the waiver.

23. This Agreement shall be binding on the Employee and the Employee’s heirs,
administrators, representatives, executors and assigns and shall inure to the
benefit of the Employer, its parent companies, subsidiaries and affiliates and
to all of their successors and assigns.

24. Each party shall bear its or his own attorneys’ fees and costs incurred in
connection with this Agreement.

25. Any provision of this Agreement that contemplates performance after any
termination or expiration of this Agreement shall survive any termination or
expiration of this Agreement and continue in full force and effect.

IN WITNESS WHEREOF, each of the parties has executed this Agreement on the
date(s) indicated below.

 

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED       EMPLOYEE By:  

/s/ Neil Subin

     

/s/ Andrew Day

  Neil Subin       Andrew Day   Chairman       Date:   July 31, 2013       Date:
   July 31, 2013

 

- 6 -



--------------------------------------------------------------------------------

PRIMUS TELECOMMUNICATIONS CANADA INC By:  

/s/ James Keeley

  James Keeley   Secretary Date:   July 31, 2013

 

- 7 -